Per Curiam.
This was an action for damages during *323certain years to plaintiffs’ house, abutting on Division street, from the maintaining by the defendants of their elevated railway, in front of that house. The learned judge charged the jury, that the plaintiffs owned the fee of one h°.1f of the street, in front of the house. The appellants maintain, that this charge was erroneous. The appellants are bound to show affirmatively that an error was committed. This has not been done. The case states, that by stipulation “ Exhibits 2, 5, 6, 7, 8 and 9, deeds showing title to the property in suit, are not printed” but may be produced on the argument of the appeal. These have not been produced, and may have of themselves been a sufficient ground of the eharge.
The exceptions that relate to the admission of testimony should be overruled. The matter admitted consists of circumstantial evidence as to the rental values in dispute.
Judgment and order affirmed with costs.